Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 10/18/2021.
In the Instant Amendment, claims 1-20 were previously canceled; claims 21-22, 28-29, 34-35 have been amended; claims 21, 28, and 34 are independent claims.  Claims 21-40 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
The Double Patenting rejection is withdrawn as the Terminal Disclaimer filed on 10/19/2021.
Applicants’ arguments with respect to claims 10/18/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-30, 33-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al., (“Zia,” US 20190197599), filed on December 22, 2017, in view of MacInnes  et al., (“MacInnes,” US 20050081161), published on April 14, 2005.  
Regarding claim 21, Zia discloses a system, comprising: 
an extended reality (XR) display device configured to display an XR interface to a user;  at least one hardware processor communicatively coupled to the XR display (pars. 0022-0025; Fig. 2), cause the at least one hardware processor to perform: 
generating the XR interface using a model of the room and a plurality of furniture models corresponding to a plurality of pieces of furniture (pars. 0009, 0017-0018, 0025, 0027-0030, 0043-0045, and 0049-0051; Figs. 4-6; steps 402-412). 
displaying, via the XR interface, at least one furniture model of the plurality of furniture models (pars. 0049-0051; Fig. 6; a list of top product 604); 
Zia discloses all limitations above, but does not explicitly disclose identifying, using at least one placement constraint, one or more surfaces in the model of the room on which the first furniture model may be placed and/or one or more surfaces in the model of the room on which the first furniture model may not be placed; adding the first furniture model to the XR interface by placing the first furniture model on a first surface that meets the at least one placement constraint; and displaying, via the XR interface, the first furniture model placed on the first surface.
However, MacInnes discloses a method/system for generating and rendering a photorealistic three-dimensional (3D) perspective view of a 3D object selectively positioned within a 3D scene; wherein identifying, using at least one placement constraint, one or more surfaces in the model of the room on which the first furniture model may be placed and/or one or more surfaces in the model of the room on which the first furniture model may not be placed (MacInnes: pars. 0102-0108; the ‘Snap and Glue’ and ‘Collision Detection’ functionality predetermine constraints to objects to help prevent them from being placed at inappropriate locations in the scene; for example these object constraints may permit a table lamp to be placed only on solid-surfaces such as a floor or table, a ceiling fan may be placed only upon a ceiling; and beds and chairs may be placed only on the floor); 
adding the first furniture model to the XR interface by placing the first furniture model on a first surface that meets the at least one placement constraint (MacInnes: pars. 0095, 0102-0104, 0153-0155; Figs. 4-6, 13-14; a user can select furniture object in a list 102); and 
displaying, via the XR interface, the first furniture model placed on the first surface (MacInnes: pars. 0041-0042, 0151-0156; Fig. 4, 7-9, 17-22; a camera view portion 208 allow user views furniture in room).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of MacInnes with the method/system of Zia to provide users with a means for preventing constraint furniture object from being placed at inappropriate locations in the virtual room/room in virtual real model.
Regarding claim 22, Zia and MacInnes disclose the system of claim 21. 
Zia further discloses the system, wherein the processor-executable instructions further cause the at least one hardware processor to perform: identifying a flat surface of a second furniture model in the model of the room (Zia: pars. 0003, 0049-0054; Fig. 6). 
MacInnes further discloses Application No.: 17/063,1503 Docket No.: W1075.70001US03Response to Office Action dated July 21, 2021permitting, based on the at least one placement constraint, placement of the first furniture model onto the flat surface of the second furniture model in the XR interface (MacInnes: pars. 0102-0108; the ‘Snap and Glue’ and ‘Collision Detection’ functionality predetermine constraints to objects to help prevent them from being placed at inappropriate locations in the scene; for example these object constraints may permit a table lamp to be placed only on solid-surfaces such as a floor or table, a ceiling fan may be placed only upon a ceiling; and beds and chairs may be placed only on the floor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of MacInnes with the method/system of Zia to provide users with a means for preventing constraint furniture object from being placed at inappropriate locations in the virtual room/room in virtual real model
Regarding claim 23, Zia and MacInnes disclose the system of claim 21. 
Zia further discloses the system; further comprising: at least one XR control device configured to receive input from the user in the XR interface; and wherein the processor-executable instructions further cause the at least one hardware processor to perform: receiving a plurality of texture models corresponding to a plurality of textures, wherein the XR interface is generated using the plurality of texture models; displaying, via the XR interface, at least some of the plurality of texture models (pars. 0036-0037; Fig. 3; “[this] module 306 accesses images from an AR image stream and processes these images to identify objects and their attributes, as those objects appear in real-world scenes (e.g., rooms). As an example, the output of this analysis, for a given image or set of images, may be used to identify the type of furniture in a room (e.g., a sofa, chair, rug, wall art, and so forth), the size, color and materials (e.g., wood, metal, glass, fabric) of the furniture, and many other relevant attributes”); 
(pars. 0039-0044; Figs. 4; steps 402-414); and applying the texture model to the first furniture model responsive to manipulation of the texture model (pars. 0044-0045; Fig4; steps 414-416).
Regarding claim 27, Zia discloses the system of claim 21, wherein the XR interface comprises an augmented reality (AR) interface (pars. 0046, 0049-0050 and 0055; Figs. 5-7).
Regarding claims 28-30; claims 28-30 are directed to method associated with the system claimed in claims 21-23 respectively; Claims 28-30 are similar in scope to claims 21-23 respectively, and are therefore rejected under similar rationale
 Regarding claim 33, Zia and MacInnes disclose the method of claim 28.
Zia further disclose the method of claim 28, further comprising: receiving, via a texture selection device, input from the user comprising an indication of a texture model from a plurality of texture models to apply to the first furniture model in the model of the room; and applying the texture model to the first furniture model in the model of the room responsive to receiving the input (pars. 0036-0037; Fig. 3; “[this] module 306 accesses images from an AR image stream and processes these images to identify objects and their attributes, as those objects appear in real-world scenes (e.g., rooms). As an example, the output of this analysis, for a given image or set of images, may be used to identify the type of furniture in a room (e.g., a sofa, chair, rug, wall art, and so forth), the size, color and materials (e.g., wood, metal, glass, fabric) of the furniture, and many other relevant attributes”). 
Regarding claims 34-36; claims 34-36 are directed to non-transitory computer-readable medium associated with the system claimed in claims 21-23 respectively; Claims 34-36 are similar in scope to claims 21-23 respectively, and are therefore rejected under similar rationale.
 Regarding claim 39, Zia and MacInnes disclose the at one non-transitory computer-readable medium of claim 34
Zia further discloses receiving, via a texture selection device, input from the user comprising an indication of a texture model from a plurality of texture models to apply to the first furniture model in the model of the room; and applying the texture model to the first furniture model in the model of the room responsive to receiving the input (pars. 0036-0037; Fig. 3; “[this] module 306 accesses images from an AR image stream and processes these images to identify objects and their attributes, as those objects appear in real-world scenes (e.g., rooms). As an example, the output of this analysis, for a given image or set of images, may be used to identify the type of furniture in a room (e.g., a sofa, chair, rug, wall art, and so forth), the size, color and materials (e.g., wood, metal, glass, fabric) of the furniture, and many other relevant attributes”).
Claims 24, 31, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al., (“Zia,” US 20190197599), filed on December 22, 2017, in view of Macinnes  et al., (“Macinnes,” US 20050081161), published on April 14, 2005, and further in view of Arrasvuori, Juha (“Arrasvuori,” US 2008/0071559), and published on March 20, 2008.  
Regarding claim 24, Zia and MacInnes disclose the system of claim 21, but does not explicitly disclose displaying, via the XR interface, at least one configurable element to change a scale of the model of the room; detecting, via the at least one XR 
However, Arrasvuori discloses a system/method for storing housing display data, wherein displaying, via the XR interface, at least one configurable element to change a scale of the model of the room; detecting, via the at least one XR control device, manipulation of the at least one configurable element; and changing the scale of the model of the room responsive to detecting manipulation of the at least one configurable element (Arrasvuori: pars. 0041-0044, 0052 and 0069; Figs. 3 and 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Arrasvuori with the method/system of Zia and MacInnes to allow user to able to calculate the correct scales and perspective of the scene.
Regarding claim 31, claim 31 is directed to method associated with the system claimed in claim 24; Claim 31 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 37, claim 37 is directed to non-transitory computer-readable medium associated with the system claimed in claim 24; Claim 37 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 40, Zia and MacInnes disclose the least one non-transitory computer-readable medium of claim 34, but does not explicitly disclose receiving an altered design of the model of the room, the altered design comprising one or more of: a change to the first furniture model, a change to a location of the first furniture model in the 
However, further discloses the system, wherein receiving an altered design of the model of the room, the altered design comprising one or more of: a change to the first furniture model, a change to a location of the first furniture model in the model of the room, and an addition of a second furniture model in the model of the room; and displaying, via the XR interface, the altered design of the model of the room (pars. 0049-0055; Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Arrasvuori with the method/system of Zia and MacInnes to view the virtual objects from a number of angles in the local environment.
Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 26 is rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim 26 should be amended depending claim 21.  
Claim 32 is objected
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is consider pertinent to applicants’ discloser: 
Katzenberger et al., (“Katzenberfer,” US 2011/0246549), is directed to a method/system for developing and maintaining an application defined by expressions than other types of applications.
Salem et al., (US 2010/0245351), is directed to a method/system for displaying a desing of layout for a room.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174